DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 8/4/20.  These drawings are acknowledged.
Claim Objections
Claim 2 objected to because of the following informalities:  claim 2 is missing a period (.) at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballester et al. (GB 2555332).
Consider claim 1, Ballester et al. discloses (see figure 2) a holographic projector having an optical path, wherein the holographic projector comprises:
a first spatial light modulator (SLM 1, spatial light modulator) arranged to display a first hologram;
a first light source (red laser) arranged to illuminate the first spatial light modulator with light of a first wavelength (red) such that a first holographic reconstruction corresponding to the first hologram is formed on a replay plane (see figure 2); and
a continuous block of transparent material (prism assembly M1-M3), having a refractive index greater than air (the material has a refractive index greater than 1), 
Consider claim 2, Ballester et al. discloses a holographic projector wherein the at least one prism comprises a surface arranged to reflect light travelling through the prism by total internal reflection so as to change the direction of the light travelling along the optical path (M1, M2, M3 are dichroic mirrors implemented as a prism assembly and change the direction of the traveling light) [see page 15].
Consider claim 3, Ballester et al. discloses (see figure 2)  a holographic projector, wherein the surface of a prism providing total internal reflection is a surface having an interface with air (M1, M2, M3 are dichroic mirrors implemented as a prism assembly with an air interface) [see page 15].
Consider claim 4, Ballester et al. discloses (see figure 2) a holographic projector wherein the continuous block comprises a plurality of parallelepiped blocks of the transparent material and/or a plurality of prisms of the transparent material (M1, M2, M3 are dichroic mirrors implemented as a prism assembly and are transparent) [see page 15].
Consider claim 7, Ballester et al. discloses (see figure 2) a holographic projector wherein the optical path of the holographic projector comprises: an illumination path for 
Consider claim 8, Ballester et al. discloses (see figure 2) a holographic projector wherein the continuous block (400) comprises a first optical port coupled to the first spatial light modulator (the output is coupled to the SLM via mirror M4) [see pages 15-16].
Consider claim 9, Ballester et al. discloses (see figure 2) a holographic projector wherein: the first spatial light modulator abuts the first optical port (see figure 2, the elements abut via various intermediaries), or the first optical port comprises a shaped surface arranged to provide optical power such that the light incident upon the spatial light modulator is collimated [see pages 15-16].
Consider claim 18, Ballester et al. discloses (see figure 2) a holographic projector wherein the optical path extends substantially longitudinally through the centre of the at least one parallelepiped block  of transparent material from a first end to a second end (see figure 2, the optical path extends longitudinally from a first end to a second end), and wherein a cross section of the continuous block is greater than a cross section of the propagating light beam such that light propagates entirely within the transparent 
Consider claim 19, Ballester et al. discloses (see figure 2) a method for projecting a holographic image, the method comprising: 
displaying a first hologram on a first spatial light modulator (SLM 1, spatial light modulator) arranged to display a first hologram;
illuminating, using a first light source (red laser), the first spatial light modulator with light of a first wavelength (red) such that a first holographic reconstruction corresponding to the first hologram is formed on a replay plane (see figure 2); and
wherein light of the first wavelength travels longitudinally through a parallelepiped block (prism assembly M1-M3) without internal reflection from the sides thereof and at least one prism arranged such that light of the projector travels through the prism with one total internal reflection (the light travels through the prism assembly without internal reflection from the sides; see figure 2), the parallelepiped block being part of a continuous block of transparent material having a refractive index greater than air (the material has a refractive index greater than 1) [see pages 15-16].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballester et al. (GB 2555332).
Consider claim 5, Ballester et al. discloses that the continuous block of transparent material has an optical path length (see figure 2, the prisms M1-M3 have a path length).  However, Ballester et al. does not explicitly discloses a holographic projector as claimed in any preceding claim wherein the at least part of the optical path formed through the continuous block of transparent material is at least 25% of the length of the optical path of the holographic projector.  It is considered to be within ordinary skill level to modify the optical path length of the prisms to be a certain percentage of the overall path length.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the percentage of the optical path formed through the continuous block of transparent material to obtain a workable range through routine experimentation to find a range of device sizes capable of performing the desired holographic projection.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the percentage of the optical path formed through the continuous block of transparent material to obtain a workable range through routine experimentation to find a range of device sizes capable of performing the desired holographic projection.
Claim 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballester et al. (GB 2555332) in view of Horikawa (US 2009/0109405).
Consider claim 10, Ballester et al. does not explicitly disclose a holographic projector further comprising: a second spatial light modulator arranged to display a second hologram; and a second light source arranged to illuminate the second spatial light modulator with light of a second wavelength such that a second holographic reconstruction corresponding to the second hologram is formed on the replay plane, wherein the continuous block comprises a second optical port coupled to the second spatial light modulator. Ballester and Horikawa are related as holographic projectors.  Horikawa discloses (e.g. figure 5A) a spatial light modulator (green SPM) arranged to 
Consider claim 11, the modified Ballester reference discloses a holographic projector, wherein the second spatial light modulator abuts the second optical port (see figure 5A of Horikawa, the SPM abuts the interface between 20 and 27).  However, the modified Ballester reference does not explicitly disclose that the distance from the first light source to first spatial light modulator is greater than the distance from the second light source to the second spatial light modulator.  It is considered to be within ordinary skill in the art to modify the optical paths of the various elements in the device.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the distances of the first and second light sources to obtain a workable range through routine experimentation to find a range of device sizes capable of performing the desired holographic projection.

Consider claim 13, the modified Ballester reference discloses a holographic projector wherein the first beam-splitting cube comprises an internal interface having a dichroic coating which is transmissive at the first wavelength and reflective at the second wavelength (M1, M2, M3 are dichroic mirrors implemented as a prism assembly) [see page 15 of Ballester].
Consider claim 15, the modified Ballester reference discloses (see figure 2 of Ballester) a holographic projector comprising a turning portion including a pair of prisms, wherein the bases of the prisms form the two surfaces and wherein each prism turns the optical path through 90 degrees by total internal reflection (see figure 2, each prism turns the path by 90 degrees via total internal reflection) [see pages 15-16 of Ballester].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballester et al. (GB 2555332) in view of Choi et al. (US 2018/0173057).
Consider claim 14, Ballester et al. do not explicitly disclose that the continuous block comprises two surfaces collectively arranged to turn the optical path of the holographic projector through 180 degrees, by total internal reflection, such that a folded optical path comprising two parallel sections is formed.  Ballester and Choi are related .  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballester (GB 2555332) in view of Hiroshi (JP 2003/033729) (of record).
Consider claim 16, Ballester et al. disclose a holographic projector wherein the continuous block comprises a beam-splitting cube for separating an input light beam from an output light beam having: a first face forming an input optical port coupled to the first light source (see figure 2, the input port is coupled to the first light source red laser).  However, Ballester does not explicitly disclose a second face arranged to receive spatially-modulated light; a third face forming an output optical port arranged to output the spatially-modulated light, optionally wherein the internal interface of the beam-splitting cube for separating an input light beam from an output light beam comprises a pinhole aperture arranged to transmit diverging light of the first light source.  Ballester and Hiroshi are related as projection devices.   Hiroshi discloses (e.g. figure 1) a second face (22, optical surface) arranged to receive spatially-modulated light (light is incident on the reflective spatial light modulator 40); a third face forming an output optical port .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballester et al. (GB 2555332) in view of Choi et al. (US 2018/0136383).
Consider claim 17, Ballester et al. do not explicitly disclose that the transparent material has a refractive index greater than 1.4, and/or wherein the transparent material is glass or fused silica.  Ballester and Choi are related as holographic projector devices.  Choi discloses a transparent material has a refractive index greater than 1.4, and/or wherein the transparent material is glass or fused silica (the material can be glass) [0051].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Ballester to use the glass material, as taught by Choi, in order to use a widely available and durable material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872